Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between American
Midstream GP, LLC, a Delaware limited liability company (“Company”), and Dan
Campbell (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed by Company, which is the general
partner of American Midstream Partners, LP (“American Midstream LP”); and

WHEREAS, in connection with the employment of Executive by Company, Company and
Executive desire to enter into this Agreement to provide the terms and
conditions of Executive’s employment with the Company from and after the
Effective Date;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. Effective as of the date Executive commences
work for the Company (to be determined by mutual agreement, but not later than
May 7, 2012) (the “Effective Date”), and continuing for the period of time set
forth in Article 2 of this Agreement, Executive’s employment by Company shall be
subject to the terms and conditions of this Agreement.

1.2 Positions. Company shall employ Executive in the position of Senior Vice
President and Chief Financial Officer reporting to Brian Bierbach, Chief
Executive Officer, or in such other positions as the parties mutually may agree.

1.3 Duties and Services. Executive agrees to serve in the position referred to
in paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time, provided that in the event of any inconsistency between such
policies and any term of this Agreement, this Agreement shall control.

1.4 Other Interests. Executive agrees, during the period of his employment by
Company, to devote substantially all of his primary business time, energy and
best efforts to the business and affairs of Company and its affiliates and not
to engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of Company, except with the consent of the Board.

1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.



--------------------------------------------------------------------------------

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to continue to employ Executive for the period beginning on the Effective
Date and ending on the second anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if this
Agreement has not been terminated pursuant to paragraph 2.2 or 2.3, then the
term of this Agreement shall automatically be extended for an additional
one-year period, unless on or before the date that is 90 days prior to the first
day of any such extension period, either party shall give written notice to the
other that no such automatic extension shall occur.

2.2 Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:

(i) upon Executive’s death;

(ii) upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for 90 or more days (whether or not consecutive) out of any
consecutive 180-day period;

(iii) for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the duties and responsibilities required of him hereunder; (C) willfully engaged
in conduct that is materially injurious to Company or its affiliates (monetarily
or otherwise); (D) committed an act of fraud, embezzlement or willful breach of
fiduciary duty to Company or an affiliate (including the unauthorized disclosure
of confidential or proprietary material information of Company or an affiliate)
or (E) been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty or moral turpitude or any felony; or

(iv) at any time for any other reason, or for no reason whatsoever, in the sole
discretion of the Board.

2.3 Executive’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement for any of the following reasons:

(i) for “Good Reason,” which shall mean, in connection with or based upon a
nonconsensual (A) material diminution in Executive’s responsibilities, duties or
authority; (B) material diminution in Executive’s base compensation;
(C) assignment of Executive to a principal office located beyond a 50-mile
radius of Executive’s then current work place, or (D) material breach by Company
of any material provision of this Agreement; or

 

2



--------------------------------------------------------------------------------

(ii) at any time for any other reason, or for no reason whatsoever, in the sole
discretion of Executive.

2.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving a 30-day written notice
to Executive that it has elected to terminate Executive’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
for such termination, provided that no such action shall alter or amend any
other provisions hereof or rights arising hereunder. In the case of any notice
by Executive of his intent to terminate his employment hereunder for Good
Reason, Executive shall provide Company with notice of the existence of the
condition(s) constituting the Good Reason within 60 days after Executive has
actual knowledge of the initial existence of such condition(s) and Company shall
have 30 days following Executive’s provision of such notice to remedy such
condition(s). If Company remedies the condition(s) constituting the Good Reason
within such 30 day period, then Executive’s employment hereunder shall continue
and his notice of termination shall become void and of no further effect. If
Company does not remedy the condition(s) constituting the Good Reason within
such 30 day period. Executive’s employment with Company shall terminate on the
date that is 31 days following the date of Executive’s notice of termination and
Executive shall be entitled to receive the payments and benefits described in
paragraph 4.3, if applicable. The notice, remedy rights and termination timing
provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”

2.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company’s or such affiliate’s designee or other representative.

ARTICLE 3: COMPENSATION AND BENEFITS

3.1 Base Salary. During the period of this Agreement, Executive shall receive an
annual base salary of $235,000. Executive’s annual base salary shall be reviewed
by the Compensation Committee of the Board (“Compensation Committee”) on an
annual basis, and, in the sole discretion of the Compensation Committee, such
annual base salary may be increased, but not decreased (except for a decrease
that is consistent with reductions taken generally by other executives of
Company), effective as of any date determined by the Compensation Committee.
Executive’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to executives,
but no less frequently than monthly.

 

3



--------------------------------------------------------------------------------

3.2 Bonus Opportunity. During the period of this Agreement, Executive shall be
provided with the opportunity to earn and receive an annual incentive
performance bonus payable in cash in an amount equal to seventy-five percent
(75%) (pro-rated for any period of less than 12 months, except that Executive
shall be eligible for full calendar year bonus for 2012) of Executive’s annual
base salary (at the rate in effect at the time the bonus opportunity is
awarded), 75 percent of which shall be conditioned and determined on the
attainment of personal performance goals and 25 percent of which shall be
conditioned and determined on the attainment of organizational performance
goals, in each case as set by, and based on performance criteria established by,
the Compensation Committee. The Compensation Committee shall notify Executive of
the bonus opportunity by no later than the end of the first 90 days of each
annual performance period and shall, at that time, set and communicate to
Executive the personal and organizational performance goals on which the bonus
(and each component thereof) shall be conditioned and the criteria on which the
attainment of such goals and the resulting bonus, if any, shall be determined.
All determinations with respect to the bonus hereunder shall be made by the
Compensation Committee and its determinations shall be final and binding.

3.3 Incentive Compensation. Executive shall be eligible to receive awards under
the Company’s Long Term Incentive Plan, as determined by the Compensation
Committee.

3.4 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:

(i) Business and Entertainment Expenses - Subject to Company’s standard policies
and procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.

(ii) Vacation - During his employment hereunder, Executive shall be entitled to
four weeks of paid vacation each calendar year (pro-rated for the calendar year
containing the Effective Date) and to all holidays provided to executives of
Company generally.

(iii) Other Company Benefits - Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in, and in accordance with the terms of, all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other executive employees of Company. Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.

 

4



--------------------------------------------------------------------------------

ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION

4.1 Payment of Accrued Obligations. Upon termination of Executive’s employment
hereunder for any reason and by any means, Executive shall be entitled to, and
shall be paid, any annual base salary that is accrued and unpaid as of the date
of such termination, which shall be paid on the next regularly scheduled pay day
for the payment of Executive’s annual base salary, and any expense reimbursement
payable in accordance with paragraph 3.4(i) for reimbursable expenses incurred
by Executive prior to the date of such termination, which shall be paid at the
time and in the manner provided by Company’s reimbursement policy and in
accordance with this Agreement. Other than the foregoing amounts and any
Severance Pay pursuant to paragraph 4.3, all compensation and benefits to
Executive hereunder shall terminate contemporaneously with the termination of
Executive’s employment. Any other benefits to which Executive shall be entitled
shall be governed by the plan, policy or agreement providing for such benefits
and applicable law.

4.2 Other Terminations. If Executive’s employment hereunder shall terminate at
any time (including, but not limited to, upon or following a change of control
of the Company), (i) upon expiration of the term provided in paragraph 2.1
hereof because either party has provided the notice contemplated in such
paragraph (except as provided in Section 5.6 hereof), (ii) by Executive for Good
Reason and in accordance with the Good Reason Termination Procedure or (iii) by
Company other than in any event or circumstance described in paragraph 2.2(i),
2.2(ii), or 2.2(iii), then, subject to paragraph 4.4. Company shall pay
Executive an amount equal one times the sum of Executive’s annual base salary at
the rate in effect under paragraph 3.1 on the date of such termination, plus one
times the amount, if any, paid to Executive under paragraph 3.2 for the calendar
year ending immediately prior to the date of such termination of Executive’s
employment (the “Severance Amount”), which shall be paid as provided in
paragraph 4.3.

4.3 Severance Payments. Subject to paragraph 4.4 below, the Severance Amount, if
any shall be due, shall be divided into amounts (each, a “Severance Payment”) to
be paid in installments. The amount of each Severance Payment shall be equal to
the Severance Amount divided by the number of regular pay days scheduled (in
accordance with Company’s regular payroll practices) to occur between the date
of Executive’s termination of employment (“Termination Date”) and the first
anniversary of the Termination Date (“Scheduled Paydays”). If any Severance
Amount would otherwise be owed under this Agreement, but the requirements of
paragraph 4.4 are not satisfied, then no Severance Amount and no amount in lieu
of the Severance Amount, shall be owed or paid. If the requirements of paragraph
4.4 are satisfied, then, subject to paragraph 7.14(iv), a portion of the
Severance Amount equal to the product of one Severance Payment and the number of
Scheduled Paydays during the 60-day period beginning on the Termination Date
shall be paid in a lump sum amount on the 60th day following the Termination
Date, and the remainder of the Severance Amount shall be paid in regular
installments, each one equal to the amount of one Severance Payment, with the
first such payment being due on due on the Scheduled Payday immediately
following the 60th day after the Termination Date, with like payments on each
Scheduled Payday thereafter until the remaining Severance Amount is paid in
full.

 

5



--------------------------------------------------------------------------------

4.4 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any portion of the Severance
Amount, Executive shall execute a release, in the form established by the Board,
releasing the Board, Company, and Company’s parent corporation, subsidiaries,
affiliates, and their respective shareholders, partners, officers, directors,
employees, attorneys and agents from any and all claims and from any and all
causes of action of any kind or character including, but not limited to, all
claims or causes of action arising out of Executive’s employment with Company or
its affiliates or the termination of such employment, but excluding all claims
to vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement. Executive shall
provide such release to Company no later than 50 days after the Termination Date
and, as a condition to Company’s obligation to pay all or any portion of the
Severance Amount, Executive shall not revoke such release. The performance of
Company’s obligations hereunder shall constitute full settlement of all such
claims and causes of action.

4.5 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.

4.6 Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, Company
and Executive hereby agree that the payments and benefits, if any, to be
received by Executive pursuant to this Article 4 shall be received by Executive
as liquidated damages.

4.7 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary, bonus and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to his ownership rights in Company and American Midstream LP, and
other benefits under the plans and programs maintained by Company shall be
governed by the terms (which are not, and are not required to be, affected,
altered or amended) of the separate agreements, plans and the other documents
and instruments governing such matters.

ARTICLE 5: PROTECTION OF CONFIDENTIAL INFORMATION

5.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and

 

6



--------------------------------------------------------------------------------

sales data, pricing terms, evaluations, opinions, interpretations, acquisitions
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer’s organizations or within the organization of
acquisition prospects, marketing and merchandising techniques, business plans,
computer software or programs, computer software and database technologies,
prospective names and marks) (collectively, “Confidential Information”) shall be
disclosed to Company and are and shall be the sole and exclusive property of
Company (or its affiliates). Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of Company (or its affiliates). Upon Executive’s
termination of employment with Company, for any reason, Executive promptly shall
deliver such Confidential Information and Work Product, and all copies thereof,
to Company.

5.2 Disclosure to Executive. In reliance upon Executive’s representations and
agreements in this Agreement, Company has and will disclose to Executive, and
will place Executive in a position to have access to and to develop,
Confidential Information and Work Product of Company (or its affiliates); and/or
has and will entrust Executive with business opportunities of Company (or its
affiliates); and/or has and will place Executive in a position to develop
business good will on behalf of Company (or its affiliates). Executive agrees to
preserve and protect the confidentiality of all Confidential Information or Work
Product of Company (or its affiliates).

5.3 No Unauthorized Use or Disclosure. Executive agrees that he will not, at any
time during or after Executive’s employment by Company, make any unauthorized
disclosure of, and will prevent the removal from Company premises of,
Confidential Information or Work Product of Company (or its affiliates), or make
any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Executive shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide Company with prompt notice
of such requirement prior to making any such disclosure, so that Company may
seek an appropriate protective order or otherwise contest such disclosure. At
the request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 5. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties,

 

7



--------------------------------------------------------------------------------

such as customers, suppliers, partners, joint venturers, and the like, of
Company and its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.

5.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.

5.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.

5.6 Non-Competition Obligations. Both as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; and to protect the
trade secrets and Confidential Information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, and the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; Executive agrees that during the period that Executive is employed
by Company and for 12 months after the date of the termination of Executive’s
employment with the Company for any reason, Executive shall not, directly or
indirectly for Executive or for others, in the geographic areas and markets
where Company conducts any business during Executive’s employment with the
Company (as identified on Schedule A attached hereto, and amended by the Company
from time to time), as well as any other geographic area or market where Company
is conducting any business as of the date of termination of the employment
relationship:

 

  (i) engage in the business of acquiring, developing, improving, managing,
providing services with respect to, operating and disposing of mid-stream energy
projects, including pipelines, treatment and processing facilities and gas
storage fields or any other business that is competitive with the business
conducted by Company;

 

8



--------------------------------------------------------------------------------

  (ii) render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any business
that is competitive with the business conducted by Company;

 

  (iii) induce any employee of Company or its affiliates to terminate his
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or

 

  (iv) request or cause any customer of Company or its affiliates to terminate
any business relationship with Company or its affiliates.

Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the world during the period
provided for above, but acknowledges and represents that the restrictions are
both reasonable and necessary to protect Company’s legitimate business
interests, and that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to compensate for and to justify such
restrictions. Notwithstanding the foregoing, in the event that the Executive’s
employment is terminated upon expiration of the initial or extended term
pursuant to Section 2.1 hereof because either party has provided the notice
contemplated in such paragraph, the Board may, in its discretion, release the
Executive from the covenants contained in this Section 5.6, provided, however,
that in such case, the Executive shall not receive the Severance Amount provided
in Section 4.2 hereof.

5.7 Enforcement and Remedies. Executive acknowledges and agrees that money
damages would not be sufficient remedy for any breach of this Article 5 by
Executive, and Company or its affiliates shall be entitled to enforce the
provisions of this Article 5 by terminating payments then owing to Executive
under this Agreement or otherwise, by specific performance and injunctive relief
as remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 5, but shall be in
addition to all remedies available at law or in equity, including, without
limitation, the recovery of damages from Executive and Executive’s agents
involved in such breach and remedies available to Company pursuant to other
agreements with Executive.

5.8 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 5 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

 

9



--------------------------------------------------------------------------------

ARTICLE 6: NONDISPARAGEMENT

Executive shall refrain, both during the employment relationship and after the
employment relationship terminates, from publishing any oral or written
statements about Company, its affiliates, or any of such entities’ officers,
employees, agents or representatives that (i) are slanderous, libelous, or
defamatory; (ii) disclose private or confidential information about Company, its
affiliates, or any of such entities’ business affairs, officers, employees,
agents, or representatives; (iii) constitute an intrusion into the seclusion or
private lives of the officers, employees, agents, or representatives of Company
or its affiliates; (iv) give rise to unreasonable publicity about the private
lives of the officers, employees, agents, or representatives of Company or its
affiliates; (v) place Company, its affiliates, or any of such entities’
officers, employees, agents, or representatives in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Company, its affiliates, or any of such entities’ officers, employees, agents,
or representatives. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.

Company agrees that, both during Executive’s employment relationship and after
the employment relationship terminates, Company, its affiliates, and such
entities’ officers, employees, agents or representatives shall refrain from
publishing any oral or written statements about Executive that (i) are
slanderous, libelous, or defamatory; (ii) disclose private or confidential
information about Executive; (iii) that constitute an intrusion into the
seclusion or private life of Executive; (iv) give rise to unreasonable publicity
about the private life of Executive; (v) place Executive in a false light before
the public; or (vi) constitute a misappropriation of the name or likeness of
Executive. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded Executive under this provision are
in addition to any and all rights and remedies otherwise afforded by law.

The nondisparagement obligations of this Article 6 shall not apply to
communications with law enforcement or required testimony under law or court
process.

ARTICLE 7: MISCELLANEOUS

7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Company to:    American Midstream GP, LLC   

1614 15th Street

Suite 300

  

Denver, CO 80202

Attention: President

with a copy to:    American Infrastructure MLP Fund, L.P.   

950 Tower Lane

Suite 800

   Foster City, CA 94404    Attention: Ed Diffendal and Robert B. Hellman, Jr.

 

10



--------------------------------------------------------------------------------

If to Executive to:    Dan Campbell   

6024 S Telluride Circle

Aurora, CO 80016

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Delaware.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.

7.10 Term. This Agreement has a term co-extensive with the term of employment
provided in Article 2. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. The provisions
of paragraphs 2.4 and 2.5 and Articles 4, 5, 6, and 7 shall survive any
termination of this Agreement.

 

11



--------------------------------------------------------------------------------

7.11 Entire Agreement. Except as provided in (i) the written benefit plans and
programs referenced in paragraph 3.4(iii) (and any agreements between Company
and Executive that have been executed under such plans and programs) and
paragraph 4.7 and (ii) any signed written agreement contemporaneously or
hereafter executed by Company and Executive, this Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof (other than (A) under the agreements described in clause (i) of
the preceding sentence; (B) as provided herein or (C) under the agreements
forming and/or operating Company and American Midstream, LP or any investor
rights agreement related thereto) are hereby null and void and of no further
force and effect. Any modification of this Agreement will be effective only if
it is in writing and signed by the party to be charged.

7.12 Legal Expenses. If Executive incurs legal costs and expenses (including
reasonable attorneys’ fees) in any contest relating to rights under this
Agreement and prevails in such contest, Company shall reimburse Executive for
his reasonable legal costs and expenses (including reasonable attorneys’ fees)
incurred with respect to such contest.

7.13 Liability Insurance. Company shall maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and shall
provide Executive with coverage under such policy on terms not less favorable
than provided to other Company directors and officers.

7.14 Compliance with Section 409A of the Code.

(i) All references in this Agreement to the termination of Executive’s
employment with Company shall mean and shall be deemed to occur if and when a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and applicable administrative guidance issued thereunder
has occurred.

(ii) To the extent that any reimbursement or benefit in kind hereunder
constituted deferred compensation under Section 409A of the Code, such
reimbursement or benefit shall be administered consistently with the following
additional requirements as set forth in Treas. Reg. §1.409A-3(i)(1)(iv):
(1) Executive’s eligibility for or receipt of benefits or reimbursements in one
calendar year will not affect Executive’s eligibility for or the amount of
benefits or reimbursements in any other calendar year, (2) any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred, (3) Executive’s right to benefits or
reimbursement is not subject to liquidation or exchange for another benefit, and
(4) the right to reimbursement of expenses incurred or to the provision of
benefits in kind shall terminate ten (10) years from Executive’s termination of
employment, if not before.

 

12



--------------------------------------------------------------------------------

(iii) Executive’s right to installment payments, if any, hereunder, shall be
treated as the right to receive a series of separate and distinct individual
payments for purposes of Section 409A of the Code.

(iv) Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and applicable administrative guidance
thereunder and determined in accordance with any method selected by Company that
is permitted under the regulations issued under Section 409A of the Code), and
any amount paid or benefit provided under this Agreement to or on behalf of
Executive would be subject to additional taxes under Section 409A of the Code
because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months plus one day after Executive’s
separation from service (or if such date does not fall on a business day of
Company, the next following business day of Company), or such earlier date upon
which such amount can be paid or provided under Section 409A of the Code without
being subject to such additional taxes and interest; provided, however, that
Executive shall be entitled to receive the maximum amount permissible under
Section 409A of the Code and the applicable administrative guidance thereunder
during the six-month period following his separation from service that will not
result in the imposition of any additional tax or penalties on such amount.

(v) To the extent that Section 409A of the Code is applicable to this Agreement,
the provisions of this Agreement shall be interpreted as necessary to comply
with such section and the applicable administrative guidance issued thereunder.

7.15 Arbitration.

(i) Company and Executive agree to submit to final and binding arbitration any
and all disputes or disagreements concerning the interpretation or application
of this Agreement, the termination of this Agreement, or any other aspect of
Executive’s employment relationship with Company. Any such dispute or
disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA Rules”) before a single arbitrator. Arbitration will take
place in Delaware, unless the parties mutually agree to a different location.
Company and Executive agree that the decision of the arbitrator will be final
and binding on both parties. Any court having jurisdiction may enter a judgment
upon the award rendered by the arbitrator. The costs of the proceedings shall be
borne equally by the parties unless the arbitrator orders otherwise.

(ii) Notwithstanding the provisions of paragraph 7.15(i), (a) Company may, if it
so chooses, bring an action in any court of competent jurisdiction for
injunctive relief to enforce Executive’s obligations under Articles 5 or 6
hereof, pending a decision by the arbitrator in accordance with paragraph
7.15(i), and (b) Executive may, if he so chooses,

 

13



--------------------------------------------------------------------------------

bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Company’s obligations under Article 6
hereof, pending a decision by the arbitrator in accordance with paragraph
7.15(i).

7.16 Provisions Regarding Effective Date. As indicated in this Agreement, this
Agreement is effective as of the Effective Date, and accordingly in connection
therewith the parties agree that the following shall apply:

(i) This Agreement shall from and after its execution by the parties be an
agreement binding upon and enforceable by both Company and Executive subject to
the application of the provisions hereof generally being effective as of the
Effective Date.

(ii) In the event that the Effective Date does not occur on or before May 7,
2012, this Agreement shall be null and void and of no force and effect.

Signature page follows.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2 day
of April, 2012, to be effective as of the Effective Date.

 

American Midstream GP, LLC By:  

/s/ Robert B. Hellman, Jr.

 

Robert B. Hellman, Jr.,

 

Chairman, Compensation Committee

“EXECUTIVE”

/s/ Dan Campbell

 

Dan Campbell

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

SCHEDULE A

NONCOMPETITION GEOGRAPHIC AREAS AND SCOPE

Every State of the United States in which the Company does business on the
Executive’s date of termination.

All customers of the Company on the Executive’s date of termination.